DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 2-5, 7, 11-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2018/0119777).
Regarding the claims, Jung discloses the following: 
1. (Currently Amended) A dual output actuator for use with an active grill shutter system (intended use), comprising: a first output (16) rotationally mounted about an axis; a second output (18) rotationally mounted about the axis, the first output (16) capable of independent rotation about the axis with respect to the second output (18) and the second output (18) capable of independent rotation about the axis with respect to the first output (16); and a gear (13) rotationally mounted about the axis, the gear (13) being capable of independently rotating either the first output (16 as shown in fig. 3) or the second output (18 as shown in fig. 5) by moving axially along the axis (figs. 3, 5).  

    PNG
    media_image1.png
    757
    1377
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    692
    1353
    media_image2.png
    Greyscale

2. (Currently Amended) The dual output actuator as in claim 1, wherein the first output (16), the second output (18) and the gear (13) are each rotationally mounted about the axis within a housing (11) and a cover (i.e., top or bottom of 11) secured to the housing (11).  
3. (Currently Amended) The dual output actuator as in claim 2, wherein the gear (13) is operably coupled to a first worm gear (worm of motor 12, para. 38) rotationally mounted to the housing (11).  
4. (Currently Amended) The dual output actuator as in claim 1, wherein the gear (13) is operably coupled to a first worm gear (worm of motor 12, para. 38).  
5. (Currently Amended) The dual output actuator as in claim 4, further comprising a driving mechanism (12) for rotating the first worm gear (para. 38).  
7. (Currently Amended) The dual output actuator as in claim 1, wherein the gear (13) has a first protrusion (figs. 3, 5 show top protrusion of 13) configured to engage a cavity (figs. 3, 5 show cavity of 16) of the first output (16) when the gear (13) is rotating the first output (16) and a second protrusion (figs. 3, 5 show bottom protrusion of 13) configured to engage a cavity (figs. 3, 5 show cavity of 18) of the second output (18) when the gear (13) is rotating the second output (18) such that as gear (13) rotates about the axis the gear (13) provides independent rotation of the first output (16) and the second output (18) about the axis.  
11. (Currently Amended) The dual output actuator as in claim 1, wherein the gear (13) is slidably (para. 39) and rotationally (paras. 40, 42) mounted to the first output (16) and the second output (18).  
12. (Currently Amended) The dual output actuator as in claim 11, wherein the gear (13) has a first protrusion (figs. 3, 5 show top protrusion of 13) configured to engage a cavity (figs. 3, 5 show cavity of 16) of the first output (16) when the gear (13) is rotating the first output (16) and a second protrusion (figs. 3, 5 show bottom protrusion of 13) configured to engage a cavity (figs. 3, 5 show cavity of 18) of the second output (18) when the gear (13) is rotating the second output (18) such that as gear (13) rotates about the axis the gear (13) provides independent rotation of the first output (16) and the second output (18) about the axis.  
13. (Currently Amended) The dual output actuator as in claim 1, wherein the gear (13) is moved axially (para. 38) along the axis by a first worm gear (worm of motor 12, para. 38) operably coupled to the gear (13).  
14. (Currently Amended) The dual output actuator as in claim 13, further comprising a driving mechanism (12) for rotating the first worm gear (13).  
15. (Currently Amended) The dual output actuator as in claim 14, wherein the gear (13) has a first protrusion (figs. 3, 5 show top protrusion of 13) configured to engage a cavity (figs. 3, 5 show cavity of 16) of the first output (16) when the gear (13) is rotating the first output (16) and a second protrusion (figs. 3, 5 show bottom protrusion of 13) configured to engage a cavity (figs. 3, 5 show cavity of 18) of the second output (18) when the gear (13) is rotating the second output (18) such that as gear (13) rotates about the axis the gear (13) provides independent rotation of the first output (16) and the second output (18) about the axis.   

Claims 1-5, 11, 13-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0122022).
Regarding the claims, Kim discloses the following: 
1. (Currently Amended) A dual output actuator for use with an active grill shutter system (intended use), comprising: a first output (420) rotationally mounted about an axis (464); a second output (460) rotationally mounted about the axis (464), the first output (420) capable of independent rotation about the axis (464) with respect to the second output (460) and the second output (460) capable of independent rotation about the axis (464) with respect to the first output (420); and a gear (440) rotationally mounted about the axis (464), the gear (440) being capable of independently rotating either the first output (420 as shown in fig. 6) or the second output (460 as shown in fig. 5) by moving axially (paras. 38-40) along the axis (figs. 5-6).  

    PNG
    media_image3.png
    628
    908
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    630
    912
    media_image4.png
    Greyscale

2. (Currently Amended) The dual output actuator as in claim 1, wherein the first output (420), the second output (460) and the gear (440) are each rotationally mounted about the axis (464) within a housing (470) and a cover (i.e., top of 470) secured to the housing (470).  
3. (Currently Amended) The dual output actuator as in claim 2, wherein the gear (440) is operably coupled to a first worm gear (312) rotationally mounted to the housing (470).  
4. (Currently Amended) The dual output actuator as in claim 1, wherein the gear (440) is operably coupled to a first worm gear (312).  
5. (Currently Amended) The dual output actuator as in claim 4, further comprising a driving mechanism (300) for rotating the first worm gear (312).  
11. (Currently Amended) The dual output actuator as in claim 1, wherein the gear (440) is slidably (figs. 5-6) and rotationally (via 300) mounted (via 464) to the first output (420) and the second output (460).  
13. (Currently Amended) The dual output actuator as in claim 1, wherein the gear (440) is moved axially (i.e., gear 440 which is between springs 430, 450 is inherently moved axially by at least some amount due to the axial-component of force introduced by meshed gear 312) along the axis (464) by a first worm gear (312) operably coupled to the gear (440).  
14. (Currently Amended) The dual output actuator as in claim 13, further comprising a driving mechanism (300) for rotating the first worm gear (312).  
20. (Currently Amended) A method of providing a dual output from an actuator of an active grill shutter system, comprising: rotationally mounting a first output (420) about an axis (464); rotationally mounting a second output (460) about the axis (464), the first output (420) capable of independent rotation about the axis (464) with respect to the second output (460) and the second output (460) capable of independent rotation about the axis (464) with respect to the first output (420); and rotationally mounting a gear (440) about the axis (464), the gear (440) being capable of independently rotating either the first output (420) or the second output (460) by moving axially along the axis (figs. 5-6).

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2018/0119777) or Kim et al. (US 2017/0122022), in view of Heiberg et al. (US 10,543,903).
Regarding claim 6, Jung discloses the driving mechanism (12) and a controller (21) and Kim discloses the driving mechanism (300), but neither discloses wherein the driving mechanism includes a second worm gear, a first gear, a pinion gear, a motor and a printed circuit board, the second worm gear and the first gear being rotatably mounted to the actuator and the pinion gear is operably coupled the motor, which is mounted to and controlled by the printed circuit board.  
Heiberg teaches a first worm gear (226); a driving mechanism includes a second worm gear (224), a first gear (220), a pinion gear (216), a motor (202), the second worm gear (224) and the first gear (220) being rotatably mounted (via 226) to actuator and the pinion gear (216) is operably coupled the motor (202). 

    PNG
    media_image5.png
    734
    1307
    media_image5.png
    Greyscale

	Further, a person of ordinary skill in the art is considered to be readily capable of changing gear and motor types in a known mechanism. Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the worm drive mechanism of Heiberg in place of the gearing and drive mechanism of either Jung or Kim, for the expected advantage of allowing driving of the mechanism while preventing back driving (Heiberg, col. 1, lines 22-28). 
	Further note that the officially noticed facts that PCBs were well-known in the art and provided the advantage of programmable driving functionality are hereby taken to be admitted prior art, since Applicant’s subsequent response of 10/03/2022 did not adequately traverse the official notice by specifically pointing out why the noticed fact was not considered to be common knowledge or well-known in the art in accordance with MPEP 2144.03(C). Thereafter, the limitations of the claim flow naturally from the explanations of the art above. 

Claims 7, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0122022), in view of Matthews et al. (US 2016/0230820).
The combination is summarized as follows: 
Kim discloses the use of friction (para. 41) to engage the gear 440 to either of respective gears 420 or 460. However, Kim does not disclose the claimed protrusions to engage the respective cavities of the outputs; or the claimed sealing members. Matthews teaches the use of protrusions to engage cavities in order to transmit torque (either of 32 on gear 30, or 36/38 on rings 18/20); and seals 72, 74 to form a weathertight housing (para. 23). It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the protrusion and cavity configuration of Matthews in place of the frictional-configuration of Kim, for the expected advantage of allowing a more robust mechanical connection; and/or to use the seals of Matthews in combination with the housing of Kim, for the expected advantage of forming a weathertight housing. 

    PNG
    media_image6.png
    444
    585
    media_image6.png
    Greyscale

The combination, as motivated above, meets the claims as follows (mapping to Kim unless explicitly noted): 
7. (Currently Amended) The dual output actuator as in claim 1, wherein the gear (440) has a first protrusion (Matthews: either of 32, 36, or 38) configured to engage a cavity (Matthews: respective cavities engaged by either 32, 36, or 38) of the first output (420) when the gear (440) is rotating the first output (420) and a second protrusion (Matthews: either of 32, 36, or 38) configured to engage a cavity (Matthews: respective cavities engaged by either 32, 36, or 38) of the second output (460) when the gear is rotating the second output (460) such that as gear (440) rotates about the axis (464) the gear (440) provides independent rotation of the first output (420) and the second output (460) about the axis (464).  
10. (Currently Amended) The dual output actuator as in claim 7, wherein the first output (420) is provided with a sealing member (Matthews: either of 72 or 74) to provide a seal between the first output (420) and an opening in a cover of the actuator and the second output (460) is provided with a sealing member (Matthews: either of 72 or 74) to provide a seal between the second output and an opening in a housing of the actuator.  
12. (Currently Amended) The dual output actuator as in claim 11, wherein the gear (440) has a first protrusion (Matthews: either of 32, 36, or 38) configured to engage a cavity (Matthews: respective cavities engaged by either 32, 36, or 38) of the first output (420) when the gear (440) is rotating the first output (420) and a second protrusion (Matthews: either of 32, 36, or 38) configured to engage a cavity (Matthews: respective cavities engaged by either 32, 36, or 38) of the second output (460) when the gear is rotating the second output (460) such that as gear (440) rotates about the axis (464) the gear (440) provides independent rotation of the first output (420) and the second output (460) about the axis (464).  
15. (Currently Amended) The dual output actuator as in claim 14, wherein the gear (440) has a first protrusion (Matthews: either of 32, 36, or 38) configured to engage a cavity (Matthews: respective cavities engaged by either 32, 36, or 38) of the first output (420) when the gear (440) is rotating the first output (420) and a second protrusion (Matthews: either of 32, 36, or 38) configured to engage a cavity (Matthews: respective cavities engaged by either 32, 36, or 38) of the second output (460) when the gear is rotating the second output (460) such that as gear (440) rotates about the axis (464) the gear (440) provides independent rotation of the first output (420) and the second output (460) about the axis (464).   

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/03/2022, with respect to the rejections of the claims under Kalpas have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Jung (US 2018/0119777) and Kim et al. (US 2017/0122022).

Allowable Subject Matter
Claims 8-9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658